

Exhibit 10.1


Agreement For Termination of King Kau Ng’s Employment Contract As Chief
Executive Officer


Termination Of Ng King Kau’s Employment & Settlement of Salary


Ng King Kau (“NKK”) and Mezabay International Inc. (Formerly, Cardtrend
International Inc.) (“Company”) herby mutually agree that NKK’s employment with
the Company under the Employment Contract dated May 22nd, 2006 (“Employment
Contract”) shall be terminated with effect from September 23, 2009. Accordingly,
NKK hereby resigns from the Company as its President & Chief Executive Officer
with effect from September 23, 2009.


NKK and the Company mutually agree that the Company shall pay to NKK (i) a sum
of HK$ 59,564.63 being salary from September 1, 2009 to September 23, 2009;
(ii)a sum of HK$ 305,753.42 in lieu of 93 days of vacation leave which NKK was
entitled to but unconsumed as at September 23, 2009; and (iii) a sum of HK$
1,989,041.10 being compensation for early termination of the Employment
Contract, totaling HK$ 2,354,359.15 (or US$ 303,729.49) (“Total Due”).


NKK and the Company mutually agree that the Company shall settle the Total Due
of $303,729.49 by issuing to NKK a total of 37,966,186 Rule 144 restricted
shares of its common stock, at a price of $0.008 per share (“Shares”).


NKK agrees that the unvested and vested shares as at September 23, 2009 of all
the three share options granted to him by the Company on September 5, 2008 are
hereby cancelled with immediate effect.


NKK and the Company hereby agree that upon the issuance and delivery of the
Shares to NKK by the Company, the Company and NKK shall have discharged all
their respective obligations under the said Employment Contract and any addendum
thereto and they shall release each other of any other obligation and shall have
no claim against each other





 
Agreed to by:
For and on-behalf of
 
For and on-half of
Mezabay International Inc.
 
Ng King Kau
           
SHOON HAU TSIN
 
NG KING KAU
Shoon Hau Tsin
 
Ng King Kau
Director
 
(Malaysia I/C No.: 500916105613)
     
Date: September 23, 2009.
 
Date: September 23, 2009
























 
 

--------------------------------------------------------------------------------

 
